Title: John Adams to John Wentworth, 24 April 1769
From: Adams, John
To: Wentworth, John


       
        Boston April 24. 1769
        Sir
       
       I have prepared Eight Libells, and shall compleat the rest immediately. Those I mean whose Additions and Abodes are made known to me. The others must remain undone till I receive Directions con­cerning the Persons. Should be glad if any further Informations are sent, to have the Names, Occupations, and Places of Abode of the Persons, that is, the Towns and Countys they live in. The Number of Trees they have cutt, not the Number of Logs, because if we prosecute for Penalties, those Penalties are to be measured by the Number of Trees, not of Logs, according to the Statutes. And also the Town and County where the Trespasses were done. As to the Riot or Assault upon Mr. Ham the officer, you desired that the Rioters might be rigorously prosecuted, but this cannot be done in the Court of Admiralty, which has no Jurisdiction of such Crimes, but must be left to the Kings Attorney and the grand Jury at the next Circuit of the Court of Assize.
       In the Informations against Ross, Ross, Denning, and Thompson, I have put fifty Trees for each. In the Minutes I received it is Said they had cut 400 Logs each. It is possible that 50 Trees may not make so many as 400 Logs. But I thought that 50 Trees would probably be 25 times so much as the Culprits were worth, and therefore an omission of 100 Trees or so, would be of no Consequence to the Parties nor to the Crown.
       I have given this Business all the Dispatch in my Power, encumbered as I have been during the whole of it, with the Hurry and Confusion of a Court in a wild, noisy, Smoaky Town. I wonder from my Soul what Fiend possessed me, when I left the calm Tranquility of Braintree for the Fatigue and Dissipation of Boston? But, hush my murmuring Imagination! I see more and more there is no disputing with Fate and Fortune. These inexorable Deities will dragg, if they cannot lead, and therefore the best Way is to trip it along as light as you can.
       You see I feel a great Inclination to be upon a Footing with your Excellency and to be chatting about my self as I used twelve years ago. But I cant conceive what Business I have with a Wife and three Children when I am conversing with your Excellency. Excuse this Freedom and believe me, with great Respect and Esteem, your Excellency’s most obedient, huml Servt.,
       
        John Adams
       
      